DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 18th, 2022 has been entered.
 This action is in response to the amendments filed on Feb. 18th, 2022. A summary of this action:
Claims 1-20 have been presented for examination.
Claims 1, 5-9, 12-16, 18-20 were amended
The specification is objected to for informalities 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-4, 7-11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickel et al., US 2015/0317451 in view of Sugihardjo et al., “FE Model of Low Grade Rubber for Modeling Housing’s Low-Cost Rubber Base Isolators”, 2018
Claims 5-6, 12-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickel et al., US 2015/0317451 in view of Sugihardjo et al., “FE Model of Low Grade Rubber for Modeling Housing’s Low-Cost Rubber Base Isolators”, 2018 in further view of Erel et al., “EXPERIMENTAL VALIDATION OF NEO-HOOKEAN FIBER REINFORCED ELASTIC SOLIDS”, 2018
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument 
Regarding the Double Patenting Rejection
	In view of the amendments and the supporting arguments regarding the differences between the present claimed invention and the ‘404 claimed invention, the rejection is withdrawn. 

Below, the Examiner has responded to the arguments regarding Sugihardjo for this rejection, as Sugihardjo is still relied upon for the § 103 rejection, and the arguments regarding the § 103 rejection reference the arguments regarding the double patenting rejection. 

Applicant submits (Remarks, page 10-12): “Moreover, although the Office Action relies on Sugihardjo as purportedly disclosing the limitation "selecting a parameterized model of the material based on the obtained result," Sugihardjo does not teach or suggest the limitations affirmatively required by independent claims 9 and 16 and quoted above…. In addition, it is noted that Sugihardjo does not disclose, teach, or suggest the aforementioned limitation of currently amended independent claim 1, and as analogously required by currently amended independent claims 9 and 16.”

Examiner’s Response:
The Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

Regarding the § 103 Rejection
The rejection is maintained in part.
In view of the amendments and supporting arguments for claims 5-6, 12-13, 20, the rejection is withdrawn and a new grounds of rejection is presented below. 

Applicant submits (remarks, page 13): “…Without conceding the merits of the interpretation of Bickel advanced in the Office Action, Applicant respectfully reiterates that, as noted above in Section A of the present response, Sugihardjo fails to disclose, teach, or suggest "select a parameterized model of the material based on the obtained result, wherein the parameterized model is based on the first effects on the material mid-part and the second effects on the material boundaries…”

Examiner’s Response:
The Examiner respectfully disagrees. 
See above for the response to the arguments in section A for Sugihardjo. 
In addition, these present arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
To clarify – the arguments merely allege that Sugihardjo does not teach certain features. There is no rationale for why or how Sugihardjo does not teach the features for which Sugihardjo was relied upon for, but rather merely a general allegation that these features were not taught. 
See the rejection below for clarity. 

Specification Objection
The disclosure is objected to because of the following informalities:
The disclosure contains numerous mis-spellings/typographical errors, including:
Page 1, line 5: “simulation of or materials” – the “or” is an obvious typographical error
Page 1, line 17: “analyticalal” – the appears to be intended as the term analytical
Page 1, line 18: “innacurate” – this appears to be intended as the term inaccurate
Page 5, line 14: “charactrization" this appears to be intended as the term characterization 
Page 5, line 21: “represention” as representation 
Page 6, line 10: “manufactuting” as manufacturing
Page 9, line 15 – the term “apparaturs” as apparatus 
See page 10, line 5 as well for this same term
Page 11, lines 5-6: “scretched” as stretched and  “biaxal” as biaxial/bi-axial 
Page 14, line 3: “materal” as material 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The dependent claims are rejected due to dependency.
Claim 1 is treated as representative, claims 9 and 16 are rejected under a similar rationale as claim 1.  

Claim 1 recites, in part:
obtain a result of a physical test … the result including first effects on the material mid-part, and second effects on the material boundaries by where the material is attached to the testing apparatus;
wherein the parameterized model is based on the first effects on the material midpart and the second effects on the material boundaries;
See the instant specification, page 11, ¶ 2, as was cited by the applicant on page 11 of the Remarks dated Feb. 18th, 2022: “It is noted that in conventional analytical model fitting, only the mid-part of the test  specimen is considered. This mid-part is uniformly scretched in one direction for a uniaxial test, and in two directions for the biaxal test. In all other directions, the stress is zero. However, according to present novel and inventive solution, the boundary conditions are modeled in simulation, and the simulated test specimen undergoes non-uniform stretching. Because the effects at the boundaries are taken into account in the present approach, we can perform less mechanical testing while increasing the accuracy of the estimated model parameters.” 
To clarify, see pages 9-10 of the instant specification, the paragraph split between the pages: “Moreover, attachment of material 250 to "x" direction stationary load cell 244x establishes boundary conditions 252x during the physical test performed using uniaxial testing apparatus 240a” and see figure 2. 
Also see page 11 ¶ 3: “…resulting displacement d 342 (hereinafter also "result 342" or "obtained result 342")…” 
The instant specification does not provide sufficient written description support for the above limitation, because the above limitation is limiting that the obtained result from the physical test is “including first effects on the material mid-part, and second effects on the material boundaries by where the material is attached to the testing apparatus”, whereas the present disclosure, including the portion cited by the applicant, is discussing the “boundary conditions” for the simulation.
For purposes of Examination, the Examiner infers, in view of the above cited portions of the specification, that the present recitation is the act of obtaining a result from a physical test wherein this test includes that the material has a mid-part, and that the material has material boundaries by where the material is attached to the testing apparatus. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickel et al., US 2015/0317451 in view of Sugihardjo et al., “FE Model of Low Grade Rubber for Modeling Housing’s Low-Cost Rubber Base Isolators”, 2018

Regarding Claim 1
Bickel teaches: 
A system comprising: 	a computing platform including a hardware processor and a system memory;  a software code stored in the system memory; the hardware processor being configured to execute the software code to: (Bickel, abstract, teaches: “A computer-implemented method is provided for physical face cloning to generate a synthetic skin. Rather than attempt to reproduce the mechanical properties of biological tissue, an output-oriented approach is utilized that models the Synthetic skin as an elastic material with isotropic and homogeneous properties (e.g., silicone rubber).” and see figure 1, see figure 2 and ¶ 29: “…System memory 204 stores software applications and data for use by CPU 202. CPU 202 runs software applications and optionally an operating system….”)
	obtain a result of a physical test performed on a material … (Bickel, ¶ 8: “Embodiments of the invention provide a technique for physical face cloning that uses facial performance capture, physics-based simulation, and fabrication-oriented material design to model, optimize, and fabricate synthetic skin for animatronic characters. Embodiments of the invention provide a processing pipeline that accepts a number of captured input data. For example, elastic material properties are captured for a range of possible synthetic skin materials using a custom measurement system.”, i.e. the system obtains material properties for the material used in the skin using a “measurement system” [obtained from results of a physical test] )
	[generate] a parameterized model of the material based on the obtained result, … (Bickel, ¶ 8 “The captured input data is then fed into a computational model that simulates deformation behavior of a synthetic skin. An optimization process is provided herein to generate and optimize a synthetic skin geometry and actuation parameters of the underlying animatronics device using the computational model to provide a closer match to the target human face.” wherein ¶ 25 further clarifies “In one embodiment, elastic material properties are captured for a range of possible synthetic skin materials using a custom measurement system. As shown, the elastic material properties may be utilized to determine one or more material parameters for a synthetic skin simulation model by numerically fitting the computational model to the experimentally acquired force-displacement samples of materials with different stiffness.” and see ¶ 45 for more clarification “At step 306, the processor generates a computational model based on a plurality of material parameters for a candidate skin material. As part of the face cloning pipeline described herein, an accurate computational model may be determined for simulating deformations of a synthetic skin. According to one embodiment, a computational model may be generated that models skin as a hyperelastic isotropic Solid. In one embodiment, finite-deformation continuum mechanics may be utilized to account for large rotations, stretching, and compression that may be exhibited by Synthetic skin for use with animatronic devices.”
in regards to the model being parameterized – see ¶¶ 48-49 for an example of the “materials model” wherein ¶ 49 clarifies: “While the neo-Hookean material model only provides for two parameters, it has been determined that such a model, given the range of deformations considered in embodiments of the invention, is sufficiently accurate for obtaining strong correspondence with the measured data.”)
	perform a simulation of the physical test using the parameterized model of the material to generate a simulated result; perform a comparison of the simulated result of the simulation of the physical test on the parameterized model of the material with the obtained result of the physical test on the material; (Bickel, ¶¶ 49 - 50: “While the neo-Hookean material model only provides for two parameters, it has been determined that such a model, given the range of deformations considered in embodiments of the invention, is sufficiently accurate for obtaining strong correspondence with the measured data …. In other embodiments, other techniques for fitting measured data to computational models may be utilized, such as techniques for linear-elastic materials, nonlinear viscoelastic soft tissue, nonlinear heterogeneous materials, etc.” – i.e. a simulation is performed of the physical test, then the result of that simulation is compared to the physical test such that there is a “strong correspondence with measured data”
e.g., ¶¶ 52-53: “…With a set of applied forces (i.e., loads) and the corresponding Surface displacements determined, the material parameters may be optimized for a finite element solver in order to best approximate the measured stress-strain behavior…. According to one embodiment, the numerical-experimental material fitting process described above may be validated by comparing stress-strain curves obtained from a standard testing procedure, such as ISO 37, to those obtained from a virtual [simulated] counterpart of the same experiment.”)
	adjust at least one parameter value of the parameterized model, based on the comparison, to improve the simulated result; (Bickel, ¶ 50 teaches: “According to one aspect, given a determined material model, the material parameters L and K for a given material sample may be determined using a variety of techniques described herein… In other embodiments, other techniques for fitting measured data to computational models [by adjusting the parameter values] may be utilized, such as techniques for linear-elastic materials, nonlinear viscoelastic soft tissue, nonlinear heterogeneous materials, etc.”, e.g. ¶ 51 “In one embodiment, a series of experiments may first be conducted to measure the force-deformation behavior of a collection of silicone samples with different amounts of plasticizer. Then, numerical optimization may be performed in order to determine the material parameters of a computational model that best matches the experimental data.”)
	and predict, after adjusting the at least one parameter value, at least one characteristic of the material based on the parameterized model of the material. (Bickel, ¶ 52 “With a set of applied forces (i.e., loads) and the corresponding Surface displacements determined, the material parameters may be optimized for a finite element solver in order to best approximate the measured stress-strain behavior [example of a predicted characteristic of the material based on the model]”, e.g. ¶¶ 52-56: “Given an initial guess p0, a processor iteratively computes updated parameters in a simulated annealing process.” wherein p “comprises physical parameters of the material model” and wherein “In each iteration, the processor computes the finite element solution X,(p) [e.g. the stress-strain characteristic prediction] with the current parameters, evaluates the objective function O(p), and determines the updated parameters p,...” 

Bickel does not explicitly teach:
using a testing apparatus , the material having a material mid-part and material boundaries, the result including first effects on the material mid-part, and second effects on the material boundaries by where the material is attached to the testing apparatus;
wherein the parameterized model is based on the first effects on the material mid- part and the second effects on the material boundaries;

Sugihardjo teaches:
using a testing apparatus , the material having a material mid-part and material boundaries, the result including first effects on the material mid-part, and second effects on the material boundaries by where the material is attached to the testing apparatus; (Sugihardjo, § 3, ¶ 2: “In order to select the appropriate SEF [model], a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial [and with the associated testing apparatus for each of these tests], must be conducted [39].” wherein ¶ 3 clarifies that :”The tests were utilized for the curve fitting process to obtain the low-grade rubber constants and to select its appropriate constitutive model. The requirement for the curve fitting process is a simple stress-strain function which is able to represent each loading condition expected in the experiments, namely the uniaxial tensile, the planar shear, the equibiaxial tensile, and the volumetric tests” – e.g. see ¶ 4 of § 3, also see figures 1-2 and 9-10 for pictures of the various testing methods and apparatuses 
as to the material having a mid-part and material boundaries: see figure 2 which shows a “dogbone-shaped specimen for uniaxial tensile test” which has a mid-part and material boundaries as pictured – to clarify on claim interpretation see the instant specification figure 2, # 250 and # 252x
as to the result including the first and second effects – see figure 1 which shows the “uniaxial tensile test” wherein this shows the attachment of the material to the testing apparatus – and see page 28, last paragraph: “All the specimens were stretched up to a maximum displacement of approximately 50 mm (100 percent of the effective gage length)… The loading history of the test and its corresponding hysteretic curve are shown in Figures 3 and 4, respectively. [example results]” – to clarify, such an obtained result would have included the effects on the mid-part from being “stretched”, as well as the effects on the material boundaries at the attachment points as the boundaries are being “stretched” by the attachment points [where the material sample is attached to the testing apparatus] as shown in figure 1 of Sugihardjo 
also see §3.3 of Sugihardjo including figures 9-10 for a second example
select a …model…wherein the parameterized model is based on the first effects on the material mid- part and the second effects on the material boundaries; (Sugihardjo, see the abstract: “An accurate selection of strain energy function (SEF) [example of selecting a model] plays a very important role for predicting the actual behavior of rubber material in the finite element analysis (FEA)…”, and to further clarify see page 25, last paragraph: “This paper presents an approach method and technique to determine a proper SEF for rubber by using the FEA based on the laboratory test data and the research works of [19, 23]” – for more clarification, see § I including page 25, ¶¶ 5-6, to clarify on SEF and the models selected, see § 2 including the last paragraph this is selected from “Five constitutive models”, and see §§2.1- 2.5 for details on the models
to clarify on this being based on the obtained result see § 3 ¶ 2 which clarifies “… In order to select the appropriate SEF [select the parametrized model], a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial, must be conducted [39].” and that “The tests were utilized for the curve fitting process to obtain the low-grade rubber constants and to select its appropriate constitutive model…”, and see the remaining portions of § 3 for examples of testing procedures
as to the model being based on the effects: this is “based on the laboratory test data” as per page 25 last paragraph, see the above citations, see § 4 ¶ 1 and § 5 ¶ 1 for more clarification; to clarify see for example § 5.1: “The specimen model was grip fixed at one end and kept freely at the other end in the longitudinal direction [the model includes the material boundaries where it is attached] to simulate the actual pure tension behavior of rubber material. The deformation state of the FE model under the pure uniaxial tension is shown in Figure 22” – and figure 22 shows that the “FE model” included both the mid-point section (the neck/narrow point in the figure), and the edges of the dogbone, wherein as shown in figure 1 these edges are where the material is attached to the testing apparatus 

For compact prosecution, the Examiner notes that Sugihardjo is considered an analogous art to the disclosed invention for the “skin” of the robot, as Sugihardjo is 1) in the same field of endeavor of simulating hyperelastic materials, e.g. rubber,  (see Sugihardjo, § 1 ¶ 1) and 2) Sugihardjo is reasonably pertinent to the problem faced by the instant inventor of selecting the best material model for a hyperelastic material based on measured test results. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Bickel on a system which simulates a hyper-elastic material using a “Neo-Hookean” model for the “strain energy density” (Bickel, ¶ 48) and contemplates that other “suitable models may be utilized” (Bickel, ¶ 49- ¶50), wherein the materials simulated include “silicone rubber” (Bickel, ¶ 51) with the teachings from Sugihardjo on a system for simulating hyperelastic materials, e.g. “rubber” (Sugihardjo, abstract and § 1).
  The motivation to combine would have been that “The critical point in modeling hyperelastic material is in the proper selection of the constitutive model. Most types of rubbers perform a unique behavior in term of stress-strain relationship, such as softening behavior under small deformation or strain and highly stiffening behavior when the deformation or strain increases...In some cases, it is sometimes found that the models can represent very well the test data for particular ranges of strain or deformation yet only predict inaccurately for other ranges” (Sugihardjo, page 25, ¶ 2-3), wherein Suighardjo’s technique provides a “…further rigorous analytical approach is required, i.e. the FEA to ensure which hyperelastic model can best fit the experimental data, and thus, the most suitable SEF can be decided to represent particular rubber material for more complex applications in the FE program, such as LCRBI.” (Sugihardjo, page 25, ¶ 7; clarified on page 34, ¶ 3).

Regarding Claim 2
Bickel teaches: 
	The system of claim 1, wherein the material is a hyperelastic material or a viscoelastic material. (Bickel, ¶ 45 “According to one embodiment, a computational model may be generated that models skin as a hyperelastic isotropic Solid.”, i.e. ¶ 47 “According to one embodiment, for a hyperelastic material...,”, and ¶ 48 “In one embodiment, a hyperelastic material model. Such as a neo-Hookean material model”, and for the viscoelastic - ¶ 50 “other techniques for fitting measured data to computational models may be utilized, such as techniques for linear-elastic materials, nonlinear viscoelastic soft tissue,”)

Regarding Claim 3
Bickel teaches: 
	The system of claim 1, wherein the parameterized model of the material comprises a differentiable mathematical representation of the material. (Bickel, ¶¶ 46-47: “In one embodiment, a computational model may be derived as follows… The deformation of the skin at each point may be characterized by a deformation gradient F, or alternatively, a right Cauchy-Green tensor C,…” [examples of a differentiable mathematical representation fo the material], in addition for more examples see ¶ 48: “…For example, in a simple representative of this class of material models, the strain energy density of a compressible neo-Hookean material may be given as:…” and see equations 1-2 – the Examiner notes that the claim requires that it is differentiable, i.e. able to be differentiated – equations 1 and 2 such equations that a skilled person would have inferred were differentiable)

Regarding Claim 4
Bickel teaches:
	The system of claim 1, wherein the parameterized model of the material 5comprises a finite element representation of the material. (Bickel, ¶ 52: “…With a set of applied forces (i.e., loads) and the corresponding Surface displacements determined, the material parameters may be optimized for a finite element solver in order to best approximate the measured stress-strain behavior….”)

Regarding Claim 7
Bickel teaches: 
The system of  1, wherein the material provides a skin for a robot. (Bickel, see figure 1, then see ¶ 84: “Embodiments of the invention provide an animatronic head configured to actuate a synthetic skin fabricated according the techniques described above. While a synthetic skin fabricated according to the optimization process is discussed in conjunction with one embodiment of the animatronic head, it is understood that any controlling mechanism configured to deform the synthetic skin is within the scope of embodiments of the invention”, e.g. ¶ 93: “For example, the outside Surface of the skin is generally configured to closely match the target human face”, e.g. ¶ 95)

Regarding Claim 8
Bickel teaches: 
The system of  1, wherein the parameterized model is a parameterized compressible model. (Bickel, abstract: “In one embodiment, the computational model is a compressible neo-Hookean material model configured to simulate deformation behavior of the synthetic skin.”)

Regarding Claim 9
Claim 9 is rejected under a similar rationale as claim 1, wherein Bickel teaches: 
A method for use by a system including a computing platform having a hardware processor and a system memory storing a software code, the method comprising: …, by the software code executed by the hardware processor, ..(Bickel, abstract, teaches: “A computer-implemented method is provided for physical face cloning to generate a synthetic skin. Rather than attempt to reproduce the mechanical properties of biological tissue, an output-oriented approach is utilized that models the Synthetic skin as an elastic material with isotropic and homogeneous properties (e.g., silicone rubber).” and see figure 1, see figure 2 and ¶ 29: “…System memory 204 stores software applications and data for use by CPU 202. CPU 202 runs software applications and optionally an operating system….”)

Regarding Claim 10.
Claim 10 is rejected under a similar rationale as claim 3. 

Regarding Claim 11.
Claim 11 is rejected under a similar rationale as claim 4. 

Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 7. 

Regarding Claim 15.
Claim 15 is rejected under a similar rationale as claim 8. 
 
Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 1, wherein Bickel teaches:
	An object produced according to a method comprising:…Page 5 of 16Application Serial No.: 16/776,089...and manufacturing the object based on the at least one predicted characteristic. ((Bickel, see the abstract, then see figure 1 – this includes manufacturing/”fabrication” of an object as a result of the process, to clarify see ¶ 84: “Embodiments of the invention provide an animatronic head configured to actuate a synthetic skin fabricated according the techniques described above. While a synthetic skin fabricated according to the optimization process is discussed in conjunction with one embodiment of the animatronic head, it is understood that any controlling mechanism configured to deform the synthetic skin is within the scope of embodiments of the invention, and see ¶ 95 for more clarification: “Embodiments of the invention provide a process for computationally-guided design of an animatronic character [i.e. design of the robot with the skin] composed of a soft-tissue material and an electromechanical base… As an example, this process allows for the construction [i.e. manufacturing the robot with the skin] of an animatronic head that replicates the shape and behavior of a real person whose expressions are acquired using a 3D scanning system”…”)
 
Regarding Claim 17.
Claim 17 is rejected under a similar rational as claim 3.
	 
Regarding Claim 18.
Claim 18 is rejected under a similar rational as claim 8.
 
Regarding Claim 19.
Claim 19 is rejected under a similar rational as claim 7.

Claims 5-6, 12-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickel et al., US 2015/0317451 in view of Sugihardjo et al., “FE Model of Low Grade Rubber for Modeling Housing’s Low-Cost Rubber Base Isolators”, 2018 in further view of Erel et al., “EXPERIMENTAL VALIDATION OF NEO-HOOKEAN FIBER REINFORCED ELASTIC SOLIDS”, 2018.

For clarity, Erel et al. was previously cited in the non-final rejection on July 27th, 2021. 

Regarding Claim 5
Sugihardjo, teaches:
The system of  1, wherein the testing apparatus includes at least one of a uniaxial testing apparatus or a biaxial testing apparatus …(Sugihardjo, § 3 ¶¶ 1-2: “…In order to select the appropriate SEF, a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial [example of a bi-axial], must be conducted [39]” and see § 3.1 and § 3.3, including the figures, for more clarification)

Bickel, in view of Sugihardjo, does not explicitly teach: 
and wherein the hardware processor is further configured to execute the software code to control the at least one of the uniaxial testing apparatus or the biaxial testing apparatus to perform the physical test on the material.

Erel teaches: 
…communicatively coupled to the computing platform, and wherein the hardware processor is further configured to execute the software code to control the at least one of the uniaxial testing apparatus or the biaxial testing apparatus to perform the physical test on the material (Erel, see figure 3 for a “Uniaxial tensile experimental set-up with white clamps and a load cell” 
Then see Erel, page 8, section “Experimental Set-Up and Test Procedure” which teaches: “The biaxial mechanical testing system consists of four motorized linear actuators, each driven by a servo motor. The linear actuators were arranged around a center-located reference hole on the breadboard. Each stretching arm has one end connected to the carriage platform. All linear actuators were rigidly affixed to a breadboard table to alleviate vibration. A camera was mounted above the specimen to record movements of the markers on the specimen. The system incorporates a custom four-axis controller [example of a computing platform with a processor] that employs a centroid control algorithm to manage load or displacement control on each axis [the testing apparatus is communicatively coupled to the computing platform as this is a control algorithm to control the testing apparatus]. This versatile testing system can be configured to conduct conventional uniaxial, equi-biaxial, general biaxial, and shear motions. Figure 3 shows a specimen clamped to two rods, each connected to linear actuator, with a one-hundred pound load cell in series with the load train.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Bickel, in view of Sugihardjo, on “A computer-implemented method is provided for physical face cloning to generate a synthetic skin…” (Bickel, abstract)  with the teachings from Erel on a “biaxial mechanical testing system” wherein this includes configurations for “uniaxial, equi-biaxial, general biaxial, and shear motions” (Erel, page 8, col. 1, ¶ 2).  The motivation to combine would have been that “This versatile testing system can be configured to conduct conventional uniaxial, equi-biaxial, general biaxial, and shear motions.” (Erel, page 8, col. 1, ¶ 2)

Regarding Claim 6
Sugihardjo teaches: 
The system of  5, wherein the testing apparatus includes only one of the at least one of the uniaxial testing apparatus or the biaxial testing apparatus. (Sugihardjo, § 3 ¶¶ 1-2: “…In order to select the appropriate SEF, a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial [example of a bi-axial], must be conducted [39]” – the “at least one” includes being only one)

Regarding Claim 12.
Claim 12 is rejected under a similar rationale as claim 5. 

Regarding Claim 13.
Claim 13 is rejected under a similar rationale as claim 6. 

 Regarding Claim 20.
Claim 20 is rejected under a similar rationale as claim 5, wherein Sugihardjo teaches: wherein the testing apparatus includes only one of a uniaxial testing apparatus or a biaxial testing apparatus… (Sugihardjo, § 3 ¶¶ 1-2: “…In order to select the appropriate SEF, a number of experimental tests must be carried out, or at least one of these simple tests, namely the uniaxial tensile, planar shear, or equibiaxial [example of a bi-axial], must be conducted [39]” – the “at least one” includes being only one)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cojocaru et al., US 2020/0210542 – see the abstract, see figure 3, see ¶ 31
Dong et al., CN-105571942-A – see the abstract, see figure 1-3
Liu et al., CN-106404539-B, see the abstract, see figures 1 and 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147